UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1308


IMRAN ARIF GAYA; ZAHIDA IMRAN; MARYAM GAYA,

                 Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 5, 2014                 Decided:    January 6, 2015


Before DUNCAN    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Karen H. Pennington, LAW OFFICE OF KAREN H. PENNINGTON, Dallas,
Texas, for Petitioners.     Joyce R. Branda, Acting Assistant
Attorney General, Stephen J. Flynn, Assistant Director, Lynda A.
Do, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Imran Arif Gaya, and his wife and daughter, petition

for   review    of    an    order    of   the    Board   of    Immigration    Appeals

(“Board”) dismissing their appeal from the immigration judge’s

(“IJ”) decision denying their requests for asylum, withholding

of    deportation,     and       withholding     under   the   Convention     Against

Torture (“CAT”). 1         Gaya and his family are natives and citizens

of Pakistan.         The Board found that the IJ’s adverse credibility

finding was not clearly erroneous.                 The Board also agreed with

the IJ that Gaya did not establish past persecution or a well-

founded fear of persecution, independent of his past persecution

claim.     We note that Gaya’s brief does not contain arguments and

contentions challenging the Board’s conclusion that he is not

entitled to the presumption that he has a well-founded fear of

persecution,     with       citations     to     authorities     and    the   record.

Thus, the claim is abandoned. 2             See Suarez-Valenzuela v. Holder,

714 F.3d 241, 248-49 (4th Cir. 2013); Fed. R. App. P. 28(a)(9).

We have thoroughly reviewed the record, including the testimony

offered    by   Gaya       and    his   expert    witness,     and     conclude   that



       1
       Gaya’s wife and daughter participate in this petition as
derivative beneficiaries to Gaya’s claims for relief.
       2
       We also note that Gaya does not challenge the denial of
protection under the CAT.     Accordingly, that claim is also
abandoned.



                                           2
substantial evidence supports the Board’s finding that Gaya did

not establish that he has a well-founded fear of persecution

independent of his claim that he suffered past persecution.                                 See

INS v. Elias Zacarias, 502 U.S. 478, 481 (1992).                                 Thus, the

record    does    not    compel     a    finding         that   Gaya    is   eligible       for

asylum.          See    8   U.S.C.       § 1252(b)(4)(B)              (2012).          Because

substantial       evidence     supports        the       finding      that   Gaya      is   not

eligible for asylum, he is also not eligible for withholding of

removal.    Camara v. Holder, 378 F.3d 361, 367 (4th Cir. 2004).

We also conclude that the Board did not abuse its discretion in

denying Gaya’s motion to remand.                     See Hussain v. Gonzales, 477
F.3d 153, 155 (4th Cir. 2007).

            Accordingly,       we       deny       the   petition      for     review.       We

dispense    with        oral   argument        because          the    facts     and     legal

contentions      are    adequately       presented         in    the    materials       before

this court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                               3